07/19/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 21-0269

IN THE MATTER OF

C.R.G. and E.J.G.,

      Youths in Need of Care.


         ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother K.E.T.’s, Motion to

Consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 21-0269 and 21-0270 are hereby consolidated

under Cause No. DA 21-0269 and henceforth captioned In the Matter of

C.R.G. and E.J.G.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                         July 19 2021